DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/23/2022.  These drawings are acceptable.  
Specification
The specification objections submitted in the previous office action of 08/23/2021 have been withdrawn. 
Claim Objections
The claim objections submitted in the previous office action of 08/23/2021 have been withdrawn. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC § 112 in the previous office action of 08/23/2021 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Markham(US 8393300 B2) in view of Lamprey, Jr. (US 20140230751 A1) and Mann(US 20020134318).
Regarding claim 1: Markham teaches a pet toy (Column 1 Line 1) comprising: A plush animal shaped with a head, body, 3-D and embroidered facial features, and limbs (Fig. 2 Elements 12, 14, 16, 18, 20), a first looped rope section which creates a handle for pulling the head of the toy (Fig. 4 element 28 “rope loop”) A length of surgical tubing  (A second looped rope section which is looped within the interior of the plush toy body and extends out of limbs of the body)  (Column 1 Lines 36-39 “The term ‘rope’ used herein is intended to broadly cover a range of related materials to include both natural and synthetic rope, cord, twine and any other material comprising strands of flexible material”) which is affixed to the first+ rope in the head of the toy and to a second section of looped rope on the interior of the plush body of the toy (Column 2 Lines 19-22 “It is contemplated that additional loops could be formed between the first and second loops”).
Markham fails to teach which second section of rope is also connected to one half of a hook and loop fabric and which responds to force on both ropes to move a section of hook and loop material located within the body of the toy; A second section of hook and loop fabric which is sewn onto the plush fabric interior of the toy in a fixed manner that remains fixed when the first half of the material is separated from it in response to tension placed on the surgical tubing in response to the first section of rope being pulled; At least one of a reed squeaker located in the head of the plush toy; and Cellophane material located in at least one of the limbs of the toy.
Lamprey teaches which second section of rope is also connected to one half of a hook and loop fabric and which responds to force on both ropes to move a section of hook and loop material located within the body of the toy (Fig. 5 Elements 508 and 518 “graspable body element”) A second section of hook and loop fabric which is sewn onto the plush fabric interior of the toy in a fixed manner that remains fixed when the first half of the material is separated from the hook and loop material in response to tension placed on the surgical tubing in response to the first section of rope being pulled (Figure 13, Paragraph 50 Lines 2-3 “Tension release separable and self-returning member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Markham to incorporate the teachings of Lamprey in order to “motivate or excite an animal or pet”. Doing so would increase the effectivity of the toy allowing it to keep the attention of the animal for a longer period of time. 
Furthermore, Mann teaches At least one of a reed squeaker located in the head of the plush toy (Paragraph 47 Lines 1-2 “The squeaker device may be place at a desired location such as within the head of a doll”); and cellophane material located in at least one of the limbs of the toy (this limitation is an alternative, see “at least one of”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Markham to incorporate the teachings of Mann in order to “motivate or excite an animal or pet”. Doing so would increase the effectivity of the toy allowing it to keep the attention of the animal for a longer period of time. 
Regarding claim 2, the modified reference teaches the limitations of claim 1 above, further more Markham teaches wherein facial features (16,18,20) and limb features (14,21) are embroidered on the face and limbs of the toy.
Regarding claim 3, the modified reference teaches the limitations of claim 1 above, further more Markham teaches wherein the first looped rope is affixed to and through the head of they, wherein the second section of rope located within the plush body is attached to at least one section of surgical tubing so that the head and rope move simultaneously when the ropes are pulled (Column 2, Lines 8-10 “The fabric material can be sewn to the sections of the other loop to simulate the mouth or head of the toy). 
Regarding claim 4, the modified reference teaches the limitations of claim 1 above, further more Lamprey teaches wherein the second looped rope section is located within the body of the toy and extends out of the limbs of the toy wherein the limbs contain apertures that are not sewn to the rope so 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Markham to incorporate the teachings of Lamprey in order to “motivate or excite an animal or pet”. Doing so would increase the effectivity of the toy allowing it to keep the attention of the animal for a longer period of time. 
Regarding claim 5, the modified reference teaches the limitations of claim 1 above, further more Lamprey teaches wherein at least one length of surgical tubing (para 38 “As illustrated, noise making toy embodiments include graspable, body element 502, which may be manufactured from any elastic or non-elastic material known in the art”) is located within the body of the toy and attached to the first and second sections of rope and wherein pulling at least one section of rope causes one layer of hook and loop material to pull away from the second section of material and wrap around the tubing causing the first section of hook loop material to separate from the second section of hook and loop material and create a ripping sound as the halves separate (Paragraph 42 “As may be appreciated, as releasable surfaces 606 and 616 are separated or partially separated, a noise may be emitted, which noise may serve to motivate or excite an animal or pet”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Markham to incorporate the teachings of Lamprey in order to “motivate or excite an animal or pet”. Doing so would increase the effectivity of the toy allowing it to keep the attention of the animal for a longer period of time. 
Regarding claim 6, the modified reference teaches the limitations of claim 1 above, further more Lamprey teaches wherein releasing at least one portion of looped rope causes the surgical tubing to expand and causes one of the hook and loop sections to roll out and back to a position where both 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Markham to incorporate the teachings of Lamprey in order to “motivate or excite an animal or pet”. Doing so would increase the effectivity of the toy allowing it to keep the attention of the animal for a longer period of time. 
Regarding claim 7, the modified reference teaches the limitations of claim 1 above, further more Mann teaches the head of the toy and will make a squeaking sound when depressed (Paragraph 39 Lines 8-11 “When the animal bites toy 304 at the location of any tube 210a-e, air is displaced from the associated squeaker chamber and is expelled through squeaker passage 263 in squeaker 260 (FIG. 10), thereby emitting a sound.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Markham to incorporate the teachings of Mann in order to “motivate or excite an animal or pet”. Doing so would increase the effectivity of the toy allowing it to keep the attention of the animal for a longer period of time. 
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Markham in view of Lamprey and Mann and further in view of O'Rourke (US-5711254-A).
Regarding claim 8, the modified reference teaches the limitations of claim 1 as stated above, however fails to teach wherein a thin layer of cellophane material is located within at least one of the limbs of the toy and will make a crinkling sound when manipulated by a pet.
O'Rourke wherein a thin layer of cellophane material is located within at least one of the limbs of the toy and will make a crinkling sound when manipulated by a pet. Paragraph 7 “If desired, one or more thin strips 40 of plastic material such as cellophane could be disposed within or adjacent the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified the modified reference to incorporate the teachings of O'Rourke in order to “motivate or excite an animal or pet”. Doing so would increase the effectivity of the toy allowing it to keep the attention of the animal for a longer period of time. 
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument on page 1 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the absence of knots nor the functionality of knots in Applicant’s inventions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Examiner respectfully disagrees with applicant’s arguments, as they do not commence right with the scope of the claims, and do not require the absence of knots.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on page 2 that Markham fails to disclose embroidered features. Examiner respectfully disagrees as Col 4 lns 64-66 state “Accordingly, the fabric is shaped and sewn in a pattern to represent features of the animal to include the body 12, hind legs 14, a head 16, ears 18, eyes 20, and tail 21.” Because Markham teaches that the fabric is shaped and sewn in a patter to represent features of the animal for the head, ears, and eyes, it is clear that Markham discloses embroidered facial features.
Applicant argues that Markham does not teach the functionality of the rope sections of Applicant’s toy.
Applicant on page 2 argues that the Lamprey toy does not teach the portions which are used to pull and active the hook and loop materials are not ropes freely moveable within a sewn plush animal character, and that it is not reasonable to combine Markham and Lampre to arrive at Applicant’s toy. Examiner respectfully disagrees as Markham teaches the plush animal character and rope sections, while Lamprey teaches rope sections which are freely movable that are pulled and activate the hook and loop material. Both prior art could be combined to teach tee claimed limitations of applicant. 
In response to applicant's argument that the motivation or excitement of an animal is not relevant as that is the goal of any pet toy on the market, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues on pages 2-3 that Mann discloses features which are not present in applicant’s toy, the features of the sound emitting from a different location nor contains elongated tubes of any kind. Examiner respectfully disagrees as applicant’s arguments do not commence right with the scope of the claims. Claims do not require that the sound emitted come from the head nor do they require the absence of the elongated tubes, they simply require a reed squeaker located in the head of the animal that emits sound when the head is depressed, both which Mann teach. 
Applicant argues on page 3 that applicant’s toy does not contain any such assemblage in relation to its squeaker. Applicant’s arguments do not commence right with the scope of the claims as the claims do not require the absence of such assemblage in relation to the squeaker. 
Applicant argues on page 3 that applicant’s toy does not contain an attractant-retaining cavity in the body.
Applicant argues on page 3 that the strips of material are not disclosed or claimed in applicant’s toy nor is the structure detailed in O’Rourke. Examiner respectfully disagrees, as O’Rourke teaches the structure of (col 6 lns 8-11 “a plurality of thin strips of a plastic material, such as strip 40 discussed above, could be disposed within one or more of the composite strands 22, 24 and 26 adjacent the core 30 therein.”). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/JOSHUA D HUSON/               Supervisory Patent Examiner, Art Unit 3642